DETAILED ACTION

	This office action is in reply to the amendment provided under the After Final Consideration Program (AFCP) 2.0, dated June 1, 2022. 
	Claims 1 and 11 have been amended; claim 20 has been canceled; and, claim 21 has been added as a new claim. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an adjustable-length connecting rod for a reciprocating piston engine, wherein the connecting rod comprises a hydraulic length adjustment device for changing the effective connecting rod length which comprises: at least one hydraulic working chamber; at least one hydraulic duct for discharging hydraulic medium from the hydraulic working chamber; at least one valve recess having a valve recess longitudinal axis; and a valve device comprising a valve chamber arranged in the valve recess, wherein the valve device comprises a valve body arranged in the valve chamber able to be lifted from a valve seat along a valve lift axis for opening the valve device against a restoring force, wherein the valve device comprises a securing means, by means of which parts of the valve device or the entire valve device are secured against falling out of the valve recess, wherein the valve device is designed to open and/or block a hydraulic medium outflow from the hydraulic working chamber, wherein the hydraulic duct is arranged in a flow path between the valve device and the hydraulic working chamber and opens at a first end into the valve recess at an orifice opening in an inner wall section of the valve recess, wherein the valve device comprises at least one outer wall section opposite the orifice opening which is of closed configuration in at least one region opposite from the orifice opening and at least partially surrounds the valve chamber of the valve device, wherein the outer wall section of the valve device of closed configuration at least partially surrounds the valve chamber in the region of the valve body and/or the valve spring and forms a flow duct together with the inner wall section of the valve recess surrounding the orifice opening, wherein the flow duct is configured to at least partially divert hydraulic medium exiting the hydraulic duct and entering the valve recess in a first direction of flow into a second direction of flow differing from the first direction of flow prior to the entry into the valve chamber of the valve device, wherein the flow duct is of closed configuration on a first side and open on an oppositely disposed second side, wherein the flow duct is fluidly connected to the valve chamber, and wherein the closed outer wall section is formed by an outer surface of a cylindrical section of the securing means of the valve device and extends as far as a sealing surface, whereby the flow duct is axially closed on a first side and hydraulic medium is conducted toward the valve body and past same into the valve chamber at a reduced flow velocity.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-19 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/            Primary Examiner, Art Unit 3747